Title: John Adams to Abigail Adams, 18 February 1776
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      
       February 18. 1776
      
     
     I sent you from New York a Pamphlet intituled Common Sense, written in Vindication of Doctrines which there is Reason to expect that the further Encroachments of Tyranny and Depredations of Oppression, will soon make the common Faith: unless the cunning Ministry, by proposing Negociations and Terms of Reconciliation, should divert the present Current from its Channell.
     Reconciliation if practicable and Peace if attainable, you very well know would be as agreable to my Inclinations and as advantageous to my Interest, as to any Man’s. But I see no Prospect, no Probability, no Possibility. And I cannot but despise the Understanding, which sincerely expects an honourable Peace, for its Credulity, and detest the hypocritical Heart, which pretends to expect it, when in Truth it does not. The News Papers here are full of free Speculations, the Tendency of which you will easily discover. The Writers reason from Topicks which have been long in Contemplation, and fully understood by the People at large in New England, but have been attended to in the southern Colonies only by Gentlemen of free Spirits and liberal Minds, who are very few. I shall endeavour to inclose to you as many of the Papers and Pamphlets as I can, as long as I stay here. Some will go by this Conveyance.
     Dr. Franklin, Mr. Chase, and Mr. Charles Carroll of Carrollton in Maryland, are chosen a Committee to go into Canada. The Characters of the two first you know. The last is not a Member of Congress, but a Gentleman of independant Fortune, perhaps the largest in America, 150 or 200, thousand Pounds sterling, educated in some University in France, tho a Native of America, of great Abilities and Learning, compleat Master of French Language and a Professor of the Roman catholic Religion, yet a warm, a firm, a zealous Supporter of the Rights of America, in whose Cause he has hazarded his all.
     Mr. John Carroll of Maryland, a Roman Catholic Priest and a Jesuit, is to go with the Committee. The Priests in Canada having refused Baptism and Absolution to our Friends there.
     General Lee is to command in that Country, whose Address, Experience, and Abilities added to his Fluency in the French Language, will give him great Advantages.
     The Events of War are uncertain: We cannot insure Success, but We can deserve it. I am happy in this Provision for that important Department, because I think it the best that could be made in our Circumstances. Your Prudence will direct you to communicate the Circumstances of the Priest, the Jesuit and the Romish Religion only to such Persons as can judge of the Measure upon large and generous Principles, and will not indiscreetly divulge it. The Step was necessary, for the Anathema’s of the Church are very terrible to our Friends in Canada.
     I wish I understood French as well as you. I would have gone to Canada, if I had. I feel the Want of Education every Day—particularly of that Language. I pray My dear, that you would not suffer your Sons or your Daughter, ever to feel a similar Pain. It is in your Power to teach them French, and I every day see more and more that it will become a necessary Accomplishment of an American Gentleman and Lady. Pray write me in your next the Name of the Author of your thin French Grammar, which gives you the Pronunciation of the French Words in English Letters, i.e. which shews you, how the same Sounds would be signified by English Vowells and Consonants.
     Write me as often as you can—tell me all the News. Desire the Children to write to me, and believe me to be theirs and yours.
    